J-S61032-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
             v.                            :
                                           :
CHAD W. LEONHART,                          :
                                           :
                   Appellant               :           No. 159 WDA 2016

                 Appeal from the PCRA Order January 7, 2016
              in the Court of Common Pleas of Crawford County,
              Criminal Division, No(s): CP-20-CR-0001000-2012

BEFORE: PANELLA, LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                         FILED AUGUST 16, 2016

        Chad W. Leonhart (“Leonhart”) appeals from the Order dismissing his

first Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On January 10, 2013, Leonhart was charged with 300 counts of

sexually violent offenses against his step-son, who was under the age of

thirteen. Prior to trial, Leonhart was given a plea offer to plead guilty to one

count, count forty-six, of involuntary deviate sexual intercourse.1          In

exchange for Leonhart’s guilty plea, he would receive a 10 to 20 year prison

term, 10 years of probation, and no determination of Leonhart being a

sexually violent predator. Leonhart indicated that he would accept the plea

offer if he could plead no contest. However, the Commonwealth stated that




1
    18 Pa.C.S.A. § 3123(b).
J-S61032-16

it would only accept a guilty plea. Leonhart subsequently rejected the plea

offer, and the case proceeded to a jury trial.

      Prior to trial, the Commonwealth withdrew counts 1 through 33, 70

through 90, 116 through 136, 149 through 169, 182 through 202, and 215

through 235. At the close of trial, the trial court granted Leonhart’s Motion

for judgment of acquittal with regard to counts 63 through 69 and counts

208 through 214. On November 8, 2013, the jury found Leonhart guilty of

81 counts of sexually violent offenses against a child. On that same date,

the trial court sentenced Leonhart to an aggregate term of 64 to 140 years

in prison.    This Court affirmed the judgment of sentence, and the

Pennsylvania Supreme Court denied Leonhart’s Petition for allowance of

appeal. See Commonwealth v. Leonhart, 104 A.3d 39 (Pa. Super. 2014)

(unpublished memorandum), appeal denied, 104 A.3d 524 (Pa. 2014).

      On June 9, 2015, Leonhart filed the instant PCRA Petition. The PCRA

court appointed Leonhart counsel, who filed an Amended PCRA Petition. The

PCRA court issued a Pa.R.Crim.P. 907 Notice.      Thereafter, on January 7,

2016, the PCRA court dismissed Leonhart’s PCRA Petition. Leonhart filed a

timely Notice of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise

Statement.

      On appeal, Leonhart raises the following question for our review:

“Should Leonhart be entitled to relief under the Post Conviction Relief Act,




                                  -2-
J-S61032-16

42 Pa.C.S.A. § 9541 et seq., when he was forced to go to trial while ‘butting

heads’ with trial counsel?” Brief for Appellant at 4.

             Our standard of review of a PCRA court’s denial of a
      petition for post [-] conviction relief is well settled: [W]e must
      examine whether the record supports the PCRA court’s
      determination, and whether the PCRA court’s determination is
      free of legal error.    The PCRA court’s findings will not be
      disturbed unless there is no support for the findings in the
      certified record.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010)

(citation omitted).

             The right to an evidentiary hearing on a post-conviction
      petition is not absolute. It is within the PCRA court’s discretion
      to decline to hold a hearing if the petitioner’s claim is patently
      frivolous and has no support either in the record or other
      evidence. It is the responsibility of the reviewing court on
      appeal to examine each issue raised in the PCRA petition in light
      of the record certified before it in order to determine if the PCRA
      court erred in its determination that there were no genuine
      issues of material fact in controversy and in denying relief
      without conducting an evidentiary hearing.

Commonwealth v. Wah, 42 A.3d 335, 338 (Pa. Super. 2012) (citations

and brackets omitted).

      Leonhart   argues   that   his   trial   counsel,   Bruce   Barrett,   Esquire

(“Attorney Barrett”), was ineffective because Leonhart was not able to

discuss the Commonwealth’s plea offer without “butting heads” with

Attorney Barrett, which ultimately caused Leonhart to reject the plea offer.

See Brief for Appellant at 7.      Leonhart claims that if he had alternate

counsel, he would have been better able to understand the plea offer, and

the ramifications of rejecting the plea offer.        Id. at 8.    Thus, Leonhart


                                   -3-
J-S61032-16

asserts that he was entitled to an evidentiary hearing to determine whether

he had sufficient representation at time he was considering the plea. Id.

             It is well-established that counsel is presumed to have
      provided effective representation unless the PCRA petition pleads
      and proves all of the following: (1) the underlying legal claim is
      of arguable merit; (2) counsel’s action or inaction lacked any
      objectively reasonable basis designed to effectuate his client’s
      interest; and (3) prejudice, to the effect that there was a
      reasonable probability of a different outcome if not for counsel’s
      error. The PCRA court may deny an ineffectiveness claim if the
      petitioner’s evidence fails to meet a single one of these prongs.
      Moreover, a PCRA petitioner bears the burden of demonstrating
      counsel’s ineffectiveness.

Franklin, 990 A.2d at 797 (citations omitted).

      “[C]ounsel has a duty to communicate plea bargains to his client, as

well as to explain the advantages and disadvantages of the offer.”

Commonwealth v. Marinez, 777 A.2d 1121, 1124 (Pa. Super. 2001).

“Failure to do so many be considered ineffectiveness of counsel if the

defendant is sentenced to a longer prison term than the term he would have

accepted under the plea bargain.” Id. However, the decision to accept or

reject a plea deal is ultimately left to the accused.    Commonwealth v.

Copeland, 554 A.2d 54, 60 (Pa. Super. 1988).

      Here, the trial court conducted a colloquy with Leonhart regarding the

plea deal. See N.T., 5/20/13, at 5-21. Leonhart stated that he had a full

and   complete   opportunity   to   discuss   the   decision   to   reject   the

Commonwealth’s plea offer with Attorney Barrett, and that he understood

the charges against him.    Id. at 17-19.     Leonhart admitted that he was



                                 -4-
J-S61032-16

aware of the permissible range of sentences available if he went to trial. Id.

at 18-19. Leonhart also stated that he fully understood the plea agreement,

and that he was rejecting it. Id. at 21.

      Leonhart’s statements during his on-the-record colloquy demonstrate

he knowingly rejected the plea offer. See Commonwealth v. Muhammad,

794 A.2d 378, 384 (Pa. Super. 2002) (stating that the appellant is bound by

statements made during a colloquy); see also Copeland, 554 A.2d at 60.

Thus, Leonhart’s ineffectiveness claim is without arguable merit and there is

no need for an evidentiary hearing on this issue. See Wah, 42 A.3d at 338.

Based on the foregoing, we affirm the PCRA court’s dismissal of Leonhart’s

PCRA Petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/16/2016




                                 -5-